DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites "an overlap length . . . is from -30% to 30% of the total sipe length" in lines 2-4. It is unclear as to how the overlap length can be a negative value (-30% to 0). It appears that a negative value may intended to be indicative of a gap between the two chamfers, but then it would not be an "overlap" length. For the purpose of examination, Examiner has interpreted the range as reading on the absence of an overlap since the range includes 0%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Muhlhoff (US20180126790) in view of Miyazaki (US 2010/0084062). 
Regarding claim 1, Muhlhoff discloses a pneumatic tire comprising main grooves (grooves 4) and first and second sipes (oblique cutouts 11a, 11b) which open to the main grooves and terminate within a rib (see Fig. 1). Muhlhoff illustrates the sipes as having terminating ends at the same circumferential level (see dashed line N, [0021]). Therefore, the circumferential distance between end portions is less than 15mm. 
Muhlhoff does not disclose the sipes as having chamfered and non-chamfered regions as claimed. In the same field of endeavor of tire treads, Miyazaki discloses tread sipes having alternating chamfered and non-chamfered portions (see alternating wide portions) along the opening edges of the sipe (see Figs. 2-3) to enhance the edge effect of the sipe, increase ice braking performance, and increase dry steering stability performance ([0008-0010]). Miyazaki teaches that the depth of the inclined portion is 7 to 40% of the sipe depth ([0022]), which overlaps the claimed range. The chamfered and non-chamfered regions are provided on both the leading and trailing sides of each sipe (see Fig. 3) and the sipe width is constant radially inwards of the chamfered portion. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sipes of Muhlhoff with chamfered and non-chamfered portions as claimed since Miyazaki teaches providing a sipe with chamfered/non-chamfered portions to enhance ice braking and dry road steering stability ([0010], see Figs. 2-3).
Regarding claim 2, the chamfered portions of Miyazaki are illustrated as protruding along the length of the sipe and thus it would have been obvious to a person having ordinary skill in the art for the 
Regarding claim 3, Muhlhoff clearly illustrates the total sipe length as over half the rib width (see Fig. 1) and discloses the stretch D is equal to at least 10% of the width W ([0044]).
Regarding claim 5, Muhlhoff discloses an angle of greater than or equal to 55 degrees ([0046]).
Regarding claims 6 and 7, in the combination above, chamfered portions would be disposed on both the acute angle and obtuse angle side of the sipe.
Regarding claim 8, the sipes are curved or bent in some embodiments (see Miyazaki, Fig. 2-4).
Regarding claim 10, the chamfered portions terminate within the rib (see Miyazaki, Figs. 2-4).
Regarding claim 11, the sipes do not overlap and thus there is there is no overlap length between the chamfers (overlap length is 0% of the sipe length).
Regarding claim 13, Miyazaki teaches a chamfer width (width portion length T) of 0.2 to 0.6 mm ([0022]) and discloses sipe widths of 0.3 mm in the working example ([0038,0039])--this equates to a chamfer width of 0.67 to 2 times the sipe width. Further, working examples in Table 1 disclose ratios of 1 and 1.33 (see Examples 1-2, 4-8). 
Regarding claim 14, the chamfers extend in parallel with the sipes (see Figs. 2-3 of Miyazaki).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Muhlhoff (US 20180126790) in view of Miyazaki (US 2010/0084062) as applied to claim 1 above, and further in view of Poque (EP0213452, with English machine translation).
Regarding claim 9, while Miyazaki's wide portions (chamfers) are not shown to open to the main groove, it would have been obvious to a person having ordinary skill in the art at the time of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Himuro (JP2003-159911), Pfeiffer (DE 3600618), Hoshino (US2018/0086149)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT C DYE/Primary Examiner, Art Unit 1749